Appellant insists that we were in error in dismissing the appeal.
In support of the proposition that no appeal will lie from an order refusing to issue a writ of habeas corpus we cite the following in addition to the authorities referred to in our original opinion: See cases listed in Section 243, Branch's Ann. Tex. P. C., p. 152, and particularly Ex parte Thomas,61 Tex. Crim. 573; Ex parte Barnett, 74 Tex.Crim. R.,167 S.W. 845; also 21. Tex. Jur. p. 483, sec. 57.
In relator's motion for rehearing he adverts to the Smith case referred to in our original opinion as not supporting our conclusion. We are quite sure this arises from the fact that two Smith cases are reported on page 299 of 215 S.W., each involving habeas corpus proceedings. The one relied upon by us was Ex parte Mary Smith and not Ex parte Sam Smith.
Relator's motion for rehearing is overruled.